UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY BRAXTON,
Plaintiff, 18 ev 7242 (JGK)

- against - ORDER

 

STUART BENSON, ET AL.

Defendants.

 

JOHN G. KOELTL, District Judge:
The Clerk is directed to close this case. The matter has
concluded pursuant to the final judgment entered in In re Helios

& Matheson Analytics, Inc., Sec. Litig., No. 18-cv-6965. See

 

Helios, ECF No. 143.

SO ORDERED.

_ / AS |
Dated: New York, New York o SG if (2
ff lead f. ptlen £/
June 17, 2021 ae folly
John “G. Koeltl
United States District Judge

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _ |
DATE FILED: 64/ (4

 

 

 

 

 
